RESCRIPT
HAHN, J.
The jury in this case rendered a verdict for the plaintiff in the sum of $50. There was a collision between the automobiles of the plaintiff and of the defendant in which the plaintiff claimed damages in the sum of $481.45.
Various of the- items of plaintiff’s bill of particulars were disallowed. Substantially, item No. 1, $148.45, for repairs on plaintiff’s car, and item No. 2, $48, for new tire and tube for front wheel, were submitted to the jury, which .rendered a verdict for the plaintiff for $50, as above stated.
While the weight of the evidence tends to show that the collision was not a severe one, yet the testimony of the plaintiff is to the effect that his car was in good condition previous to the collision and the repairs set out in item No. 1 of the bill of particulars were, from, the testimony, necessary, and the jury having found that the collision was brought about through the negligence of the defendant, the plaintiff was entitled to enough to make him whole, and at the very least the amount of the verdict should have substantially $148.45.
The testimony of the witness Carlson, who made the repairs, was believable, and the price charged, so far as appears, was not unreasonable. It is the opinion of the Court that the jury were somewhat divided on the question of negligence and in order to settle the case they compromised and brought in a verdict which does not meet the requirements of justice.
The verdict of the jury for $50 in favor of the plaintiff is grossly inadequate and insufficient, and contrary to the evidence and the weight thereof in its inadequacy.
Plaintiff’s motion for a new trial granted.